SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 22, 2009 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification Number 001-32206 GREAT PLAINS ENERGY INCORPORATED 43-1916803 (A Missouri Corporation) 1201 Walnut Street Kansas City, Missouri64106 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.04 Temporary Suspension of Trading Under Registrant’s Employee Benefit Plans On May 22, 2009, Great Plains Energy Incorporated (“Great Plains Energy”) received the notice required by Section 101(i)(2)(E) of the Employment Retirement Income Security Act of 1974, as amended (“ERISA”) that activity in the Great Plains Energy 401(k) Savings Plan (the “Savings Plan”) and the KCP&L Greater
